Citation Nr: 1807230	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 16, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 to April 1969, April 1975 to January 1977, and March 1977 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his Board hearing request in an April 2017 statement.  38 C.F.R. § 20.704(e) (2017).

Notably, during the pendency of this appeal, the Veteran received a 100 percent combined schedular rating, effective September 16, 2015.  The claim of entitlement to a TDIU is moot from that day forward.  Thus, the issue on appeal has been recharacterized accordingly.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met prior to September 16, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected disabilities, specifically, coronary artery disease, diabetes, back and knee disabilities, and peripheral neuropathy, preclude him from obtaining substantially gainful employment.  See August 2011 and April 2014 VA Form 21-8940; see also January 2014 VA Form 9.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular criteria for a TDIU as of May 7, 2010.  38 C.F.R. § 4.16(a).  Accordingly, what remains to be determined is whether the functional impairment associated with his service-connected disabilities are of such nature and severity as to preclude substantially gainful employment.

The Veteran reports that he has been unemployed since either August 15, 2001 (see August 2011 VA Form 21-8940) or August 2004 (see April 2014 VA Form 21-8940).  He stated that he worked at the Hyatt Hill Country Resort installing air conditioners for approximately 6 years; however, the Hyatt reported that there was no employment history of him on record.  See December 2011 VA Form 21-4192.  The Veteran also reported completing two years of college, with no other education or training.  See April 2014 VA Form 21-8940.  

The competent evidence of record does not reflect the Veteran was unable to work due to his service-connected disabilities.  The December 2011 VA examiner determined that the Veteran's service-connected disabilities, including coronary artery disease, diabetes mellitus and any related complications, bilateral peripheral neuropathy, hypertension, onychomycosis, and erectile dysfunction, did not impact his ability to work.  Additionally, the November 2015 VA examiner found that the Veteran's bilateral knee disability and peripheral neuropathy did not impact his ability to perform any occupational tasks. 

The December 2011 VA examiner noted that the Veteran's back disability made it difficult to stand or walk for long periods and that it may be difficult to find and maintain a job due to shortness of breath and pain in his lower legs.  However, the examiner found that the Veteran was not precluded from working, stating that "[h]e would need to find a sedentary job that allows him not to stand or walk too far due to leg pain."

The Board acknowledges that the Veteran has been unemployed during the appeal period.  However, unemployment and/or underemployment are not equivalent to unemployability, and considerable industrial impairment due to the Veteran's disabilities is already contemplated in the ratings assigned prior to September 16, 2015.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  As of September 16, 2015, the Veteran received a combined 100 percent disability rating.  As such, entitlement to a TDIU as of that date is moot, as TDIU is a lesser benefit than a total schedular disability rating.  Accordingly, given the competent and credible evidence of record, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation prior to September 16, 2015.


ORDER

Entitlement to a TDIU prior to September 16, 2015 is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


